                               UNITED STATES DISTRICT COURT
                                           for the
                            EASTERN DISTRICT OF NORTH CAROLINA

U.S.A. vs. Bryan Derrick Carr                                               Docket No. 7:16-CR-116-17D

                               Petition for Action on Supervised Release

COMES NOW Corey Rich, U.S. Probation Officer of the court, presenting a petition for modification of
the Judgment and Commitment Order of Bryan Derrick Carr, who, upon an earlier plea of guilty to 21
U.S.C. § 846, 21 U.S.C. § 841(b)(l)(C), and 21 U.S.C. § 841(a)(l), Conspiracy to Distribute and Possess
With the Intent to Distribute a Quantity of Cocaine, was sentenced by the Honorable James C. Dever III,
U.S. District Judge, on June 1, 2018, to the custody of the Bureau of Prisons for a term of 366 days. It was
further ordered that upon release from imprisonment the defendant be placed on supervised release for a
period of 36 months.

    Bryan Derrick Carr was released from custody on August 10, 2018, at which time the term of supervised
release commenced.

RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS
FOLLOWS:

On April 18, 2019, the defendant submitted a urinalysis that tested positive for marijuana. When
confronted, the defendant admitted to using the illegal substance. The defendant was remorseful for his
actions and advised it would not happen again. He was verbally reprimanded, and cognitive behavioral
principles were implemented. The defendant's treatment obligation and testing frequency have been
increased.

 It was originally ordered that the defendant be subject to the DROPS program as a condition of supervision.
Due to the lack of available nearby facilities for the defendant to complete this sanction, and his lack of
reliable transportation, it poses an undue burden on the defendant. Therefore, it is respectfully requested
that the DROPS sanction be stricken from the conditions of supervision.

PRAYING THAT THE COURT WILL ORDER that supervised release be modified as follows:

The DROPS Sanction is hereby removed from the conditions of supervision.

Except as herein modified, the judgment shall remain in full force and effect.

Reviewed and approved,                               I declare under penalty of perjury that the foregoing
                                                     is true and correct.


Isl Eddie J. Smith                                   Isl Corey Rich
Eddie J. Smith                                       Corey Rich
Supervising U.S. Probation Officer                   U.S. Probation Officer
                                                     150 Rowan Street Suite 110
                                                     Fayetteville, NC 28301
                                                     Phone:910-354-2540
                                                     Executed On: May 9, 2019
Bryan Derrick Carr
Docket No. 7:16-CR-116-17D
Petition For Action
Page2
                                     ORDER OF THE COURT

Considered and ordered this      Io      day of _ __,l\l~.cv.J~-----'
                                                          .           2019, and ordered filed and
made a part of the records in the above case.               f


JameS: Dever III
U.S. District Judge
